Case: 12-16313   Date Filed: 07/29/2013   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-16313
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 3:05-cr-00002-LC-MD-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

RODERICK SIMS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (July 29, 2013)

Before HULL, JORDAN and HILL, Circuit Judges.

PER CURIAM:
              Case: 12-16313     Date Filed: 07/29/2013   Page: 2 of 2


      Chet Kaufman, appointed counsel for Roderick Sims in the appeal from the

revocation of Sims’s term of supervised release, has filed a motion to withdraw on

appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, Kaufman’s motion to withdraw is GRANTED, and the revocation

of Sims’s supervised release and resulting sentence are AFFIRMED.




                                          2